 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegal Aluminum,Inc.andDistrict Lodge 71, Interna-tionalAssociation ofMachinists and AerospaceWorkers,AFL-CIO. Case 17-CA-4169May 21, 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn January25, 1971,Trial Examiner Robert Cohnissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action,as set forth in the attachedTrial Examiner'sDecision.Thereafter,the Respondentfiled exceptions to the Trial Examiner'sDecision withsupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor RelationsAct, asamended,the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed.The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer'sDecision,the exceptions and brief,and theentire record in the case,and hereby adopts thefindings, conclusions,and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, Regal Aluminum, Inc., Kansas City, Mis-souri, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner's recom-mended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT COHN, Trial Examiner: This case came on forhearing before me, the duly designated Trial Examiner, inKansas City, Missouri, on October 21, 1970, pursuant tonotice. All parties were present and represented thereat andagreed to submit the case for decision by the Trial Examinerbased upon facts contained in a document entitled "Stipula-tion" which was received into the record herein as GeneralCounsel's Exhibit 1.''The recordshows that the charge herein was filed by District Lodge 71,International Association of Machinists and Aerospace Workers,AFL-CIO(herein the Union),on December 19, 1969 (amended July 21, 1970), andthe complaint issued on July 22, 1970Within the time allowed for the filing of briefs, all partiessubmitted memoranda to the Trial Examiner, which havebeen duly considered. Upon the record so made, including thearguments and contentions of the parties, I hereby make thefollowing:FINDINGSAND CONCLUSIONS'A. The IssueThe sole issue in this proceeding is whether,under thecircumstances of this case,the Respondent violated Section8(a)(5) ofthe Act when,on or about September19, 1969, itclosed its aluminum storm window and screen productiondepartment at its KansasCity,Missouri,plant and movedsaid department to its newly built plant at Garnett,Kansas,without prior notification to, or bargaining with,the Unionas the exclusive collective-bargaining representative of theemployees affected thereby.B.The FactsOn June 14, 1968, the Board issued its Decision and OrderinCases 17-CA-3291 and 17-RC-5462 (171 NLRB No.189) finding,inter aha,that the Respondent had unlawfullyrefused to bargain with the Union as the collective-bargainingrepresentative of its employees in an appropriate unit.' TheBoard ordered Respondent to bargain with the Union uponrequest.Subsequent events, as set forth in the aforesaid "Stipula-tion," are hereby adopted as my findings of fact, as follows:4.Respondent declining to comply with the Board'ssaidDecision and Order, the Board petitioned theUnited States Court of Appeals for the Eighth Circuitfor enforcement of its Order. Subsequent thereto andupon the Board's Motion, the Court remanded the mat-ter to the Board for reconsideration in view ofN.L.R.B.v.Gissel Packing Company,395 U.S. 575.5.Having given all parties an opportunity to submitstatements in support of their respective positions, theBoard, on October 29, 1969, issued its SupplementalDecision (179 NLRB No. 189), affirming its Order ofJune 14, 1968. Under date of March 20, 1970, the Boardagain petitioned the Court for enforcement of its Orderas affirmed by the Supplemental Decision and OrderThe matter is currently pending before the Court, havingbeen argued to the Court on or about October 13, 1970.°6. In its Decision and Order of June 14, 1968, theBoard found the unit described in paragraph 4 of theinstant Complaint to be appropriate for the purposes ofcollective bargaining It also found that the Union hadbeen the exclusive collective bargaining representative ofall the employees in said unit since June 19, 1967. TheSupplemental Decision and Order adopted and affirmedthese findings.'There is no issue as to the Board's jurisdiction or as to labor organiza-tionThe complaint alleges sufficient facts, which are admitted by answer,upon which I may, and do hereby, find that Regal Aluminum, Inc (hereinRespondent or Company), is an employer engaged in commerce within themeaning of the National Labor Relations Act, as amended (herein the Act),and that the Union is a labor organization within the meaning of the Act.The Board recently asserted jurisdiction over the Respondent (see 171NLRB No 189)The appropriate unit consists ofAll production and maintenance employees, including machine opera-tors, welders, assemblers, shipping and receiving employees, and labor-ers at the Kansas City, Missouri, plant of Regal Aluminum, Inc , butexcluding all office-clerical employees and professional employees,guards, and supervisors as defined in the ActOn January 4, 1971, the Court affirmed the Board's Order190 NLRB No. 99 REGAL ALUMINUM, INC.4697.During April 1969, the Respondent commenced thetransfer of approximately one half of its aluminum stormdoor, window and screen production equipment to anewly built plant at Garnett, Kansas. On or about Sep-tember 19, 1969, the Respondent closed its "aluminumstorm door, window, and screen production depart-ment" at its Kansas City, Missouri plant having movedit to said plant at Garnett, Kansas.8.The relocation of the said production departmentwas necessitated by economic considerations.9.The metropolitan Kansas City area has a popula-tion in excess of one million persons and is approxi-mately 75 miles northeast of Garnett, Kansas, which hasa population of about three thousand persons.10. On or about September 19, 1969, a notice (Exhibit4)5was posted by the Respondent at its Kansas City,Missouri plant stating the said department at that plantwas being closed and that the employees listed in para-graph 7 of the Complaint were discharged.11. The same notice offered to the production depart-ment employees a transfer to the Respondent's Garnett,Kansas plant.12. The aforesaid notice was the only formal notice ofthe closing and contained the only offer of transfer madeto the concerned employees, although the impendingrelocation had been common knowledge at the plant forapproximately 30 days.13.None of the said employees has either discussedwith the Respondent a transfer, or has actually trans-ferred, to the Garnett,Kansas plant.14.At no time material herein has the Respondentbeen in contact with the Union, or attempted to get incontact with the Union, for the purpose of bargainingcollectively with the Union concerning the effects on thedischarged employees of its decision to transfer the saidproduction department nor has the Respondent advisedthe Union of said decision and said transfer.ANALYSIS AND CONCLUDING FINDINGSIt is by now well established that unilateral action, such aswas taken by the Respondent in this case, which has a sub-stantial impact upon employees' wages, hours, and workingconditions, violates Section 8(a)(5) of the Act when under-taken without notice to or consultation with such employees'collective-bargaining representative.' The duty to bargain ob-tains even though the employer is prompted to take the actionsolely because of "economic considerations," as in the case atbar.' Nor is the duty to bargain obliterated or stayed pendingan appeal of the Board's Order in a United States court ofappeals.IRespondent contends that any culpability it may have in-curred through failure to bargain with the Union should bemitigated by its direct offer to the affected employees to trans-fer to the new plant and the opportunity to discuss the matterpersonally with management. However, rather than mitigatethe violation, it would seem that such attempt at individualnegotiation is antithetical to the collective-bargaining prmci-6This exhibitisnot attached since the essentialfacts included in thatnotice are stated inthe quotedstipulation6SeeAssonetTrucking Co, Inc.,156 NLRB 350,Winn-DixieStores,Inc, 147 NLRB 788, enfd as modified 361 F 2d 512 (C A 5, 1966),TheRedCrossDrug Company,174 NLRB No 17, enfd 419 F 2d 1245 (C A7, 1969)Assonet,supraat 352-353See Section10(g) of the Act,Old King Cole, Inc v N.L R B.,260 F 2d530 (C A 6, 1958),J P Stevens & Co, Inc.,186 NLRB No 34,N.L R.BvWinn-DixieStores, Inc, supraple; therefore, this argument is rejected. I therefore find andconclude that by closing part of its Kansas City operation andtransferring same to Garnett, Kansas, without prior notice to,or consultation with, the Union, Respondent violated Section8(a)(5) and(1) of the Act.THE REMEDYCounsel for the General Counsel argues that an appropri-ate remedy in this case requires a broad cease-and-desistorder, plus a make-whole order for the six affected employeesalong the lines enunciated by the Board inWinn-Dixie,supra. 9The Charging Party urged the Trial Examiner to go furtherand (1) recommend backpay to the discriminatees with inter-est at 9 percent rather than the present 6 percent, plus cost-of-living increases; (2) require the Respondent to make the em-ployees whole for any losses in wages and benefits that mighthave been negotiated but for the unfair labor practices."Counsel for Respondenturgesthat any remedial order"would be a futility as Respondent afforded the complainingemployees an opportunity to maintain their employment,which is all the Union would have sought if the parties hadbargained concerning the effects of the partial plant shut-down." (Resp. Memorandum Brief, p. 2) I reject this argu-ment as being too speculative in nature.I have considered all the foregoing arguments, as appliedto the facts in this case, in the light of applicable legal prece-dent. It appears to me that the six employees affected by theRespondent's unlawful conduct should be reimbursed forsuch losses until such time as Respondent remedies its viola-tion "by doing what it should have done in the first place,""it being well established that a backpay order is in appropriatemeans of remedying a Section 8(a)(5) violation of the typeinvolved herein, "even where such violations are unaccom-panied by a discriminatory shutdown of operations."" Ac-cordingly, I shall recommend that the Respondent make thedischarged employees whole for any loss of pay they mayhave suffered as a result of the Respondent's unfair laborpractices. The liability for such backpay shall cease upon the-occurrence of any of the following conditions: (1) Reachingmutual agreement with the Union relating to the subjectswhich Respondent is herein required to bargain about; (2)bargaining to a bona fide impasse; (3) the failure of the Unionto commence negotiations within 5 days of the receipt of theRespondent's notice of its willingness to bargain with theUnion; or (4) the failure of the Union to bargain thereafterin good faith. Of course, Respondent's backpay obligation toany individual employee shall cease should Respondent offersuch employee reinstatement to a substantially equivalentposition at its Kansas City plant (should such a position exist'See alsoAssonet, supraat 354,The Red Cross Drug Company, supra10In support of (1), The Charging Party cites the TXD of Trial ExaminerE Don Wilson inB & G Chrysler-Plymouth, Inc(Case 17-CA-4068)However,since the hearing herein, the Board has rendered its Decision andOrder in that case in which it rejected the Trial Examiner's recommendationin this regard (see 186 NLRB No 45, In 2)In support of (2), the Charging Party relied upon the U S court ofappeals'decision inInternational Union of Electrical, Radio and Machine Workers,AFL-CIO v NL R B [Tndee Products, Inc],426 F 2d 1243 (C A D C,1970) However, valid and persuasive the court's discussion of the remedialpowers of the Board, I am bound by the present state of Board law on thisissue as expressedinEx-Cell-O Corporation,185 NLRB No 20 Accord-ingly, I also reject this motion of the Charging Party11International Union of ElectricalWorkers, etc v NL.R.B [TiideeProducts] supra, p1249, citing with approvalNLRB v Winn-DixieStores, supra" Ozark Trailers, Inc,161 NLRB 561, 571,Royal Plating and PolishingCo, Inc.,148 NLRB 545, 548,The Red Cross Drug Company, supra. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere) without prejudice to her seniority or other rights andprivileges previously enjoyed.Backpay, which shall run from September 19, 1969, untilthe fulfillment of one of the foregoing conditions, shall bebased upon the earnings which the terminated employeeswould normally have received during the applicable periodless any net interim earnings, and shall be computed on aquarterly basis in the manner set forth inF W. WoolworthCompany,90 NLRB 289;N.L.R.B. v. Seven-Up BottlingCompany of Miami, Inc.,344 U.S. 344; with interest thereon,Isis Plumbing & Heating Co.,138 NLRB 716.In addition to the foregoing, I shall recommend the issu-ance of the customary cease-and-desist order as well as anaffirmative directive to the Respondent to bargain with theUnion concerning the effects of the shutdown upon the afore-said six employees."Finally, I shall, in accordance with the request of GeneralCounsel, recommend a broad cease-and-desist order.(RegalAluminum, Inc.,171NLRB No. 189.)CONCLUSIONS OF LAW1.The Respondent is engaged in commerce and the Unionis a labor organization, all within the meaning of the Act.2.All production and maintenance employees at the RegalAluminum plant in Kansas City, Missouri, including ma-chine operators, welders, assemblers, shipping and receivingemployees, and laborers, but excluding all office-clerical em-ployees and professional employees, guards and supervisors,constitute an appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.3.At all times since June 19, 1967, the Union has beenexclusive representative of all the employees in the aforesaidunit for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, or other terms andconditions of employment.4.By unilaterally closing down a part of its Kansas Cityplant without prior notice to, consultation with, or bargain-ing with the above-named labor organization as the exclusiverepresentative of the employees in the above-described unit,the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) of the Act.5.By the above-described conduct, which thereby inter-fered with, restrained, and coerced its employees in the exer-cise of rights guaranteed them in Section 7 of the Act, theRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.6.The above-described unfair labor practices tend to leadto labor disputes burdening and obstructing commerce andthe free flow of commerce, and constitute unfair labor prac-tices affecting commerce within the meaning of Section 2(6)and (7) of the Act.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:"" Counsel for the General Counsel does not urge a bargaining order withrespect to thedecisionof Respondent to close down part of its operation" In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposesORDERRespondent, Regal Aluminum, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargaincollectively with District Lodge 71,InternationalAssociation ofMachinists and AerospaceWorkers, AFL-CIO, as the exclusive representative of itsKansas City, Missouri, plant employees in the aforesaid ap-propriate unit concerning the effects on such employees of thepartial shutdown of such plant.(b) Unilaterally closing down or discontinuing unit work,or otherwise unilaterally changing the terms or conditions ofemployment of unit employees, without prior consultationand bargaining with the aforesaid labor organization con-cerning such decisions and the effects thereof.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization, to join or assist District Lodge 71, InternationalAssociation of Machinists and Aerospace Workers, AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any orall such activities, except to the extent authorized in Section8(a)(3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which, it is found,will effectuate the policies of the Act:(a) Offer to, and upon request, bargain collectively with theaforesaid Union concerning the effects of the Respondent'spartial shutdown of its Kansas City, Missouri, plant uponunit employees. If an understanding is reached, embody suchunderstanding in a signed agreement.(b)Make whole the employees named below who weredischarged as a result of Respondent's partial close down ofitsKansas City, Missouri, plant, as aforesaid, in the mannerset forth in the section of this Decision entitled "TheRemedy":Lena BradfordMary MotleyErma FontenoDorothy ShatswellErnestine MayfieldRuby South(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(d) Post at its premises in Kansas City, Missouri, copies ofthe attached notice marked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director for Re-gion 17, after being duly signed by Respondent's authorizedrepresentative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial." In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the wordsin the notice reading"POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changedto read "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING AN OR-DER OF THE NATIONAL LABOR RELATIONS BOARD " REGAL ALUMINUM, INC.471(e) Notifythe Regional Director for Region 17, in writing,within 20 days from the receiptof thisDecision,what stepshave been taken to comply herewith.1616 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify the Regional Director for Region 17, in writing, within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith "APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTunilaterally shut down or cease operat-ing a part of our KansasCity,Missouri,plant or other-wise unilaterally make changes in the wages, hours, andother terms or conditions of employment for the em-ployees in the appropriate unit set forth below withoutprior bargaining with District Lodge 71,InternationalAssociation ofMachinists and AerospaceWorkers,AFL-CIO.WE WILL NOTin any other manner interfere with,restrain,or coerce employees in the exercise of theirright to self-organization,to form,join,or assist theabove-named Union,or any other labor organization, tobargain collectively through representatives of their ownchoosing,and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection,or to refrain from any or all such activities.WE WILL, upon request,bargain collectively with theabove-named Union as the exclusive representative of allemployees in the appropriate unit with respect to theeffects of the closedown of the aluminum storm windowand screen production department upon such em-ployees, the appropriateunit is.All production and maintenance employees at ourKansas City, Missouri, plant, including machineoperators, welders, assemblers, shipping and receiv-ing employees and laborers, but excluding all office-clericalemployees and professional employees,guards, and supervisors as defined in the Act.WE WILL make Lena Bradford, Erma Fonterno,ErnestineMayfield, Mary Motley, Dorothy Shatswell,and Ruby South whole for any loss of pay suffered bythem as a result of our failure and refusal to bargain withthe aforenamed Union concerning the shutdown of thealuminumstorm window and screen production depart-ment, in the manner set forth in "The Remedy" sectionof the Board's Decision.DatedByREGAL ALUMINUM,INC.(Employer)(Representative)(Title)Thisis anofficial notice and must not be defaced by any-one.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, 610Federal Building, 601 East 12th Street, Kansas City, Mis-soun 64106, Telephone 816-374-5181.